DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      DOMINIQUE M. BARTEET,
                            Appellant,

                                     v.

                         GEORGE J. JANSSEN,
                              Appellee.

                               No. 4D18-3640

                          [December 12, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
502015CA010434A.

  Chance McClain of Law Office of Chance McClain, Lake Park, for
appellant.

   Michael P. Hamaway and Jason Ari Smith of Mombach, Boyle, Hardin
& Simmons, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.